
	
		III
		110th CONGRESS
		2d Session
		S. RES. 518
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mr. Dodd (for himself,
			 Mr. Alexander, and
			 Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			April 21, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the third week of April 2008 as
		  National Shaken Baby Syndrome Awareness Week. 
	
	
		Whereas the month of April has been designated
			 National Child Abuse Prevention Month as an annual tradition
			 initiated in 1979 by President Jimmy Carter;
		Whereas the National Child Abuse and Neglect Data System
			 figures reveal that more than 900,000 children were victims of abuse and
			 neglect in the United States in 2006, causing unspeakable pain and suffering
			 for our most vulnerable citizens;
		Whereas more than 4 children die as a result of abuse or
			 neglect in the United States each day;
		Whereas children younger than 1 year old accounted for
			 approximately 44 percent of all child abuse and neglect fatalities in 2006, and
			 children younger than 3 years old accounted for approximately 78 percent of all
			 child abuse and neglect fatalities in 2006;
		Whereas abusive head trauma, including the trauma known as
			 Shaken Baby Syndrome, is recognized as the leading cause of death among
			 physically abused children;
		Whereas Shaken Baby Syndrome can result in loss of vision,
			 brain damage, paralysis, seizures, or death;
		Whereas 20 States have enacted statutes related to
			 preventing and increasing awareness of Shaken Baby Syndrome;
		Whereas medical professionals believe that thousands of
			 additional cases of Shaken Baby Syndrome and other forms of abusive head trauma
			 are being misdiagnosed or are undetected;
		Whereas Shaken Baby Syndrome often results in permanent,
			 irreparable brain damage or death of an infant and may result in extraordinary
			 costs for medical care in only the first few years of the life of the
			 child;
		Whereas the most effective solution for preventing Shaken
			 Baby Syndrome is to prevent the abuse, and it is clear that the minimal costs
			 of education and prevention programs may prevent enormous medical and
			 disability costs and immeasurable amounts of grief for many families;
		Whereas prevention programs have demonstrated that
			 educating new parents about the danger of shaking young children and how to
			 protect their children from injury can significantly reduce the number of cases
			 of Shaken Baby Syndrome;
		Whereas education programs raise awareness and provide
			 critically important information about Shaken Baby Syndrome to parents,
			 caregivers, childcare providers, child protection employees, law enforcement
			 personnel, health care professionals, and legal representatives;
		Whereas National Shaken Baby Syndrome Awareness Week and
			 efforts to prevent child abuse, including Shaken Baby Syndrome, are supported
			 by groups across the United States, including groups formed by parents and
			 relatives of children who have been killed or injured by shaking, whose mission
			 is to educate the general public and professionals about Shaken Baby Syndrome
			 and to increase support for victims and the families of the victims in the
			 health care and criminal justice systems;
		Whereas the Senate previously designated the third week of
			 April 2007 as National Shaken Baby Syndrome Awareness Week;
			 and
		Whereas the Senate strongly supports efforts to protect
			 children from abuse and neglect: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 third week of April 2008 as National Shaken Baby Syndrome Awareness
			 Week;
			(2)commends
			 hospitals, child care councils, schools, community groups, and other
			 organizations that are—
				(A)working to
			 increase awareness of the danger of shaking young children;
				(B)educating parents
			 and caregivers on how they can help protect children from injuries caused by
			 abusive shaking; and
				(C)helping families
			 cope effectively with the challenges of child-rearing and other stresses in
			 their lives; and
				(3)encourages the
			 people of the United States—
				(A)to remember the
			 victims of Shaken Baby Syndrome; and
				(B)to participate in
			 educational programs to help prevent Shaken Baby Syndrome.
				
